DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to claims 10, 21 and 29 based on the Response filed on 11/03/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 1-9, 11, 16, 22 and 27 are cancelled.  Therefore, claims 10, 12-15, 18-21, 23-26 and 28-29 are pending.

Response to Arguments
Applicant's arguments filed on 11/03/2022 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows:
(A) 	Applicant submits that Yashiro does not teach "a color filter glass comprising a color filter, configured directly on top of an outer surface of the liquid crystal cell on a side facing away from the TFT layer." 
(B) Furthermore, the color filter (CF) layer (26) of Yashiro is configured below insulating layer 25, as well as numerous other layers (e.g., 23, 22, 21, 5) which does not meet the claimed feature that recites "wherein the color filter glass comprises a polarization filter, covering at least a top portion of the surface of the color filter glass, and is configured on an outermost surface of the display and/or control element."
(C) Yashiro does not teach "a masking layer configured as a blocking region partially covering a bottom surface of the color filter glass for reducing transparency in one or more regions of the lateral protrusions on a projection region of the layer stack, wherein the blocking region is configured as a partial covering on the lateral protrusions of the layer stack". As can be seen from FIG. 1 above, Yashiro clearly shows the blocking layer (22) as extending over the entire bottom surface of the insulating layer (21).  
(D) Enomoto does not solve the deficiencies of Yashiro, discussed above. At the outset, Applicant notes that Enomoto discloses a "liquid crystal layer 30", which would require that the "liquid crystal layer 50" interpretation of Yashiro be used, and not the "liquid crystal cell 4" interpretation proffered by the Office, discussed above, which negates the rejection on the aforementioned basis.	

Examiner’s responses to Applicants’ ONLY arguments are follows:
(A) Examiner respectfully disagrees. Yashiro discloses the substrate 20 being a CF substrate provided with a CF (color filter) layer (colored layer) of different colors [0125] and comprising a glass substrate 21, a light blocking layer 22, a touch panel layer 23, a resin layer 24, a counter electrode 27 (optical element driving electrode, common electrode), and an alignment film (not illustrated). Fig. 1 shows the color filter substrate 21/22/23/24 configured directly on top of an outer surface of the liquid crystal cell on a side facing away from the TFT layer.  However, there is no drawing shows “a color filter glass comprising a color filter” see Objection of Drawings below. Applicants need further disclose or claim the detail of “a color filter glass” different from the references.
(B) Examiner respectfully disagrees. Yashiro discloses “the color filter glass 21/22/23/24 comprises a polarization filter 5, covering at least a top portion of the surface of the color filter glass 21/22/23/24, and is configured on an outermost surface of the layer stack (the display and/or control element)”, which similar to the feature of “the color filter glass comprises a polarization filter 4 or 7, covering at least a top portion of the surface of the color filter glass 3, and is configured on an outermost surface of the layer stack (the display and/or control element)”, where a polarization filter is element 4 shown in Fig. 2-3) or element 7  shown in Figs. 4A-C).
(C) Examiner respectfully disagrees. Yashiro discloses the color filter glass 21/22/23/24 comprises a masking layer [a light blocking layer 22] configured as a blocking region (NOT partially) covering a bottom surface of the color filter glass for reducing transparency in one or more regions of the lateral protrusions on a projection region of the layer stack, wherein the blocking region is configured as a (NOT partial) covering on the lateral protrusions of the layer stack.
(D) "liquid crystal layer 50" of Yashiro and "liquid crystal layer 30" of Enomoto can be interpreted as “a liquid crystal cell 1” of the instant application.  Applicants need further disclose or claim the detail of “a liquid crystal cell 1” different from references.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of 
“a color filter glass comprising a color filter, configured directly on top of an outer surface of the liquid crystal cell on a side facing away from the TFT layer” as claims 10 or 29 amended together with “the color filter glass comprises a component located on the color filter glass configured to react electrically to the touch of a user” as claims 19 and 29 cited;  
“providing a color filter glass comprising a color filter, configured directly on top of an outer surface of the liquid crystal cell facing away from the TFT layer” as claim 21 amended
“the blocking region is configured as a partial covering on the lateral protrusions of the layer stack” as amended claims 10 and 29 and “for providing a partial covering on the lateral protrusions of the layer stack” as amended claim  21
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12-15, 18-21, 23-26 and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 amended with feature “a color filter glass comprising a color filter, configured directly on top of an outer surface of the liquid crystal cell on a side facing away from the TFT layer”, claim 21 amended with the feature “providing a color filter glass comprising a color filter, configured directly on top of an outer surface of the liquid crystal cell facing away from the TFT layer”, claim 29 amended with the feature
“a color filter glass comprising a color filter, configured directly on top of an outer surface of the liquid crystal cell on a side facing away from the TFT layer”. However, the instant application discloses ONLY:
[0030] In some examples, the color filter glass functioning as the cover glass may be configured directly adjacent to (NEXT to or CLOSE to or NEAR to)  the liquid crystal cell [NOT configured directly on top of an outer surface of the liquid crystal cell as amended claims 10, 21 and 29], in particular forming a boundary layer, such that an adhesive layer is advantageously unnecessary...
[0054]… Alternatively, the operating element is formed by a so-called “OnCell Touch,” wherein the touch sensor is placed directly on the liquid crystal cell, such that no additional sensor glass is necessary. Because the cover glass for the liquid crystal cell also forms the cover glass according to the present disclosure, in this specific case an OnCell-Touch corresponds to a so-called “OGS” (One Glass Solution) in which the sensor structure is placed directly on the cover glass, without an additional “sensor glass”….
[0067]… In FIG. 3, the driver 21 may be placed directly on the TFT layer. The driver 21 may be advantageously placed in a recess or cavity in the TFT layer 2.

Paragraphs [0030] [0054] and [0067] do not disclose the above amended features of claims 10, 21 and 29.  Therefore, the above amended features of claims 10, 21 and 29 consider as the New Subject Matter.

Furthermore, claim 1 amended with the feature “the color filter glass comprises a masking layer configured as a blocking region partially covering a bottom surface of the color filter glass for reducing transparency in one or more regions of the lateral protrusions on a projection region of the layer stack, wherein the blocking region is configured as a partial covering on the lateral protrusions of the layer stack”, claim 21 amended with the feature “configuring a masking layer as a blocking region on a bottom surface of the color filter glass for reducing transparency in one or more regions of the lateral protrusions of the layer stack in a projecting region, and for providing a partial covering on the lateral protrusions of the layer stack”, claim 29 amended with the feature “the color filter glass comprises a masking layer configured as a blocking region on a bottom surface of the color filter glass for reducing transparency in one or more regions of the lateral protrusions in a projecting region of the layer stack, wherein the blocking region is configured as a partial covering on the lateral protrusions of the layer stack”.  However, the instant application discloses:
[0012]..According to the present disclosure, the color filter glass may be designed such that it at least partially projects laterally over the TFT layer and/or the liquid crystal cell.
[0074] FIG. 4c shows an embodiment in which the masking layer 31 at least partially overlaps the seal 11. Variations of this are conceivable in which the masking extends further into the region of the liquid crystal cell 1 than shown here.
Paragraphs [0012] and [0074] do not disclose the above amended features of claims 10, 21 and 29.  Therefore, the above amended features of claims 10, 21 and 29 consider as the New Subject Matter.  Claims 12-15, 18-20, 23-26, 28 are rejected since they depend on the indefinite claims 10 and 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-15, 19-21, 23-25, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yashiro et al. (US 20140152921) in view of Wu (US 20160377911).

    PNG
    media_image1.png
    339
    956
    media_image1.png
    Greyscale

Regard to claims 10 and 29, Yashiro et al. disclose a layer stack for a display and/or control element comprising: 
a thin film transistor (TFT) layer, configured on an inner layer of the layer stack [a substrate 10 is an active-matrix substrate such as a TFT (thin-film transistor) substrate [0120]]; 
a liquid crystal cell [a liquid crystal layer 50] configured on top of a surface of the TFT layer; and 
a color filter glass 20 comprising a color filter, configured (NOT directly) on top of an outer surface of the liquid crystal cell on a side facing away from the TFT layer [As shown in FIGS. 1 and 2, the substrate 20 as “color filter glass” includes an insulating substrate 21, a light blocking layer 22, a touch panel layer 23, a resin layer 24, a counter electrode 27 (optical element driving electrode, common electrode), and an alignment film (not illustrated), with these constituent elements (members) stacked in the order named [0132]], 
wherein 
the color filter glass 20 comprises a polarization filter [polarization plate 5], covering at least a top portion of the surface of the color filter glass, and is configured on an outermost surface of the layer stack, and 
wherein 
the color filter glass 20 is configured to protrude laterally in the layer stack at least partially over the TFT layer 10 and/or the liquid crystal cell 50 on the outermost surface, and 
wherein 
the color filter glass 20 comprises a masking layer [light blocking layer 22] configured as a blocking region covering a bottom surface of the color filter glass for reducing transparency in one or more regions of the lateral protrusions on a projection region of the layer stack, wherein the blocking region is configured as a covering on the lateral protrusions of the layer stack,   
wherein 
the color filter glass 20 comprises a component [a touch panel layer 23 with sensor electrodes 31] located on the color filter glass 20 configured obviously to react electrically to the touch of a user [As shown in FIGS. 1 and 2,the substrate 20 is used as a touch panel substrate which has a sensor electrode (position detecting electrode) that detects, according to a change in capacitance, a position on coordinates as indicated by an object to be detected, and which is incorporated into the liquid crystal call 4 to constitute an in-cell touch panel [0126], The substrate 20 is used as a touch panel substrate which has a sensor electrode (position detecting electrode) that detects, according to a change in capacitance, a position on coordinates as indicated by an object to be detected, and which is incorporated into the liquid crystal call 4 to constitute an in-cell touch panel [0002]].  

Regard to claim 21, Yashiro et al. disclose a method of forming a layer stack for a display and/or control element comprising: 
providing a thin film transistor (TFT) layer for an inner layer of the layer stack [a substrate 10 is an active-matrix substrate such as a TFT (thin-film transistor) substrate [0120]]; 
providing a liquid crystal cell [a liquid crystal layer 50] configured on top of a surface of the TFT layer; and 
providing a color filter glass 20 comprising a color filter, configured on top of an outer surface of the liquid crystal cell facing away from the TFT layer [As shown in FIGS. 1 and 2, the substrate 20 includes an insulating substrate 21, a light blocking layer 22, a touch panel layer 23, a resin layer 24, a counter electrode 27 (optical element driving electrode, common electrode), and an alignment film (not illustrated), with these constituent elements (members) stacked in the order named [0132]], 
wherein 
the color filter glass comprises a polarization filter [polarization plate 5], covering at least a top portion of the surface of the color filter glass, and is configured on an outermost surface of layer stack, 
wherein 
providing the color filter glass comprises configuring the color filter glass to protrude laterally in the layer stack on the outermost surface at least partially over the surface of the layer stack, and configuring a masking layer [light blocking layer 22] as a blocking region on a bottom surface of the color filter glass for reducing transparency in one or more regions of the lateral protrusions of the layer stack in a projecting region, and for providing a covering on the lateral protrusions of the layer stack.  

Yashiro et al. fail to disclose the layer stack for a display and/or control element, wherein (a) a color filter glass comprising a color filter, configured directly on top of an outer surface of the liquid crystal cell on a side facing away from the TFT layer; (b) the color filter glass comprises a masking layer configured as a blocking region partially covering a bottom surface of the color filter glass for reducing transparency in one or more regions of the lateral protrusions on a projection region of the layer stack, wherein the blocking region is configured as a partial covering on the lateral protrusions of the layer stack.

    PNG
    media_image2.png
    270
    861
    media_image2.png
    Greyscale

Wu teaches the layer stack for a display and/or control element, wherein (a) a color filter glass 10 comprising a color filter 102, configured directly on top of an outer surface of the liquid crystal cell [the liquid crystal layer 30] on a side facing away from the TFT layer 20; wherein the color filter glass 10 comprises a polarization filter 101, covering at least a top portion of the surface of the color filter glass 10, and is configured on an outermost surface of the layer stack, and wherein the color filter glass 10 is configured to protrude laterally in the layer stack at least partially over the TFT layer 20 and/or the liquid crystal cell 30 on the outermost surface; wherein (b) the color filter glass 10 comprises a masking layer [a light shielding film 34] configured as a blocking region partially covering a bottom surface of the color filter glass 10 for reducing transparency in one or more regions of the lateral protrusions on a projection region of the layer stack, wherein the blocking region is configured as a partial covering on the lateral protrusions of the layer stack.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a layer stack for a display and/or control element as Yashiro et al. disclosed, wherein (a) a color filter glass comprising a color filter, configured directly on top of an outer surface of the liquid crystal cell on a side facing away from the TFT layer providing ultra-thinning and low cost [0005]-[0006] as Wu taught; (b) the color filter glass comprises a masking layer configured as a blocking region partially covering a bottom surface of the color filter glass for reducing transparency in one or more regions of the lateral protrusions on a projection region of the layer stack, wherein the blocking region is configured as a partial covering on the lateral protrusions of the layer stack for avoiding light leakage of the display device [0024] as Wu taught.

Regard to claim 12, Yashiro et al. disclose the layer stack, wherein the masking layer [light blocking layer 22] is configured on a side of the color filter glass 20/21 facing the liquid crystal cell 50, and extending from an encompassing edge of the color filter glass 20/21 to an edge of a seal 60 for the liquid crystal cell 50 extending in the stacking direction of the layer stack,  

Regard to claim 13, Yashiro et al. disclose the layer stack, wherein the masking layer [light blocking layer 22] is configured on a side of the color filter glass 20/21 facing the liquid crystal cell 50, and extending from an encompassing edge of the color filter glass 20/21 into a region between a seal 60 for the liquid crystal cell 50 and the color filter glass 20/21.  

Regard to claims 14 and 25, Yashiro et al. fail to disclose the layer stack, wherein the seal is colored. However, Enomoto et al. teach the layer stack (the method), wherein the seal is colored [the pigment contained in the sealing member 40 is not limited to black and can be changed as appropriate. For this reason, the seal member 40 can also be red, green, blue and metal colors, for example, and the seal member 40 can be the same color as the frame layer 25 or a different color from the frame layer 25] for providing the color frame as Enomoto et al. taught.

Regard to claims 15 and 26. Wu teaches the layer stack, wherein the masking layer [the light shielding film 34] comprises a plurality of sections, and a light source 210 is located next to a layer stack on a side of the color filter glass 10 facing the TFT layer 20, which is configured to emit light into interruptions in the masking 34 for blocked light irradiating towards other regions except the first region of the upper substrate, thereby avoiding light leakage of the display device [0024] as Wu taught.

Wu teaches the layer stack, wherein the light shielding film 34 and the black matrix film layer 103 may be formed by one patterning process and a light source 210 is located next to a layer stack on a side of the color filter glass 10 facing the TFT layer 20, which is configured to emit light into interruptions in the masking [the light shielding film 34].  

Regard to claim 19, Yashiro et al. disclose the layer stack, wherein the color filter glass comprises a component located on the color filter glass configured to react electrically to the touch of a user [touch panel layer 23 is stacked with sensor electrode 31 in the color substrate 20].  

Regard to claim 20, Yashiro et al. disclose the layer stack, wherein the TFT layer is connected electrically to a control unit located adjacent to the TFT layer, or outside the layer stack [The IC chip includes a driving circuit to which wires, such as gate lines and source lines, of the substrate 10 are connected, a position detecting circuit for detecting the coordinate position of an object to be detected, and the like [0116]. The terminal area 40 has an IC chip (not illustrated) mounted thereon as an electronic circuit, and has an FPC (flexible printed circuit) board or the like attached thereto as a film substrate for transmitting signals for image display, position detection, etc. [0115]].

Regard to claim 23, Yashiro et al. disclose the method further comprising configuring the masking layer [light blocking layer 22] is on a side of the color filter glass 20/21 facing the liquid crystal cell 50, and extending from an encompassing edge of the color filter glass to an edge of a seal for the liquid crystal cell extending in the stacking direction of the layer stack,  

Regard to claim 24, Yashiro et al. disclose the method further comprising configuring the masking layer [light blocking layer 22] on a side of the color filter glass 20/21 facing the liquid crystal cell 50, and extending from an encompassing edge of the color filter glass 20/21 into a region between a seal for the liquid crystal cell 50 and the color filter glass 20/21.  

2.	Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yashiro et al. (US 20140152921) in view of Wu (US 20160377911) as applied to claims 10 and 21 in further view of Chen (US 20190049778).

Yashiro et al. fail to disclose the layer stack, wherein at least portions of the color filter glass are curved.  

    PNG
    media_image3.png
    206
    692
    media_image3.png
    Greyscale

Chen teaches the layer stack (the method), wherein at least portions of the color filter glass are curved [the liquid crystal display panel of this application may be a curved display panel, and the liquid crystal display device of this application may be a curved display device [0043]; the outward convex glass of a color filter substrate 310 [0060]; thus at least portions of the color filter glass are curved].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a layer stack for a display and/or control element as Yashiro et al. disclosed, wherein at least portions of the color filter glass are curved for providing a curved display panel as Chen taught.

3.	Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Yashiro et al. (US 20140152921) in view of Wu (US 20160377911) as applied to claims 10 and 21 in further view of Eguchi et al. (US 20090160822).

Yashiro et al. fail to disclose the layer stack, wherein at least portions of the color filter glass are curved.  

    PNG
    media_image4.png
    317
    648
    media_image4.png
    Greyscale

Eguchi et al. teach the layer stack, wherein at least portions of the color filter glass are curved as [if the user presses the liquid crystal display 10 using his/her finger, as shown in FIG. 8B, the second electrode 38B is bent, and the distance between the first electrode 38A and the second electrode 38B is reduced. For this reason, if the user presses the liquid crystal display 10 using his/her finger, the capacitance Cs of the capacitance detection element 38 increases. In this way, a change in capacitance is detected [0054]; see Fig. 8B].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a layer stack for a display and/or control element as Yashiro et al. disclosed, wherein at least portions of the color filter glass are curved for detecting a change in capacitance as Eguchi et al.  taught.

4.	Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Yashiro et al. (US 20140152921) in view of Wu (US 20160377911) as applied to claims 10 in further view of Kawazu et al. (JP H09235141).

Yashiro et al. fail to disclose the layer stack, wherein the color filter glass is 0.5 mm to 3 mm thick.  

Kawazu et al. teach the layer stack, wherein the color filter glass is 0.5 mm to 3 mm thick [By using a transparent glass substrate colored in green and having a thickness of 1.5 to 5.5 mm, an ultraviolet blocking glass plate having a transmission color close to neutral gray can be obtained. The color tone of transmitted light by the coloring fine particles in the ultraviolet absorbing colored film changes depending on the refractive index of the matrix of the film].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a layer stack for a display and/or control element as Yashiro et al. disclosed, wherein the color filter glass is 0.5 mm to 3 mm thick for blocking an ultraviolet to obtain a transmission color close to neutral gray as Kawazu et al. taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871